Exhibit 99.1 Orthofix, International N.V. 3451 Plano Parkway Lewisville, TX 75056 USA Tel Orthofix.com News Release CONTACT: Mark Quick Denise Landry Investor Relations Media Relations Tel Tel markquick@orthofix.com deniselandry@orthofix.com Orthofix Announces Appointment of Michael Paolucci to Board of Directors LEWISVILLE, Texas March 17, 2016 Orthofix International N.V. (NASDAQ:OFIX), a diversified, global medical device company, announced today that Michael E. Paolucci has been named to its Board of Directors and appointed to the Compensation Committee. A seasoned Human Resource (HR) executive, Paolucci has more than 20 years of global experience working directly with Boards of Directors and C-level executives to improve organizational capabilities and HR programs that result in sustained improvements in business performance. “A veteran HR executive, Mike is known for developing human capital strategies that support sustaining shareholder value,” said Ron Matricaria, Chairman of the Board. “We are pleased he is joining the Orthofix Board of Directors and feel his contributions will be very beneficial to the Company as we continue to grow and evolve our global business.”
